Exhibit 10.42


FIRST AMENDMENT TO
OPTION AGREEMENT




This First Amendment to Option Agreement (“First Amendment”) is made and entered
into effective as of June 28, 2018 (the “Effective Date”), by and between LRT IV
LLC, a Delaware limited liability company (hereinafter referred to as “Seller”),
and CATCHMARK TIMBER TRUST, INC., a Maryland corporation (hereinafter referred
to as “Purchaser”).


WHEREAS, Seller and Purchaser are parties to an Option Agreement dated as of May
30, 2018, relating to certain timberlands in Coos and Curry Counties, Oregon
(the “Option Agreement”);


WHEREAS, Purchaser wishes to extend the Option Period and the Closing Date under
the Option Agreement;


WHEREAS, the parties wish to amend the Option Agreement to, among other things,
extend the Option Period and the Closing Date, and change the Threshold Amount
definition.


NOW, THEREFORE, the parties have agreed and do hereby agree as follows:


1.Defined Terms. Capitalized terms used herein, and not defined herein, shall
have the meanings assigned to such terms in the Option Agreement.
a.    Grant and Terms of Option. Section 1 of the Option Agreement is amended
and restated in its entirety as follows:
“Subject to the provisions of this Agreement, and for the consideration herein
stated, Seller hereby grants to Purchaser an exclusive and irrevocable option to
purchase the Property (the “Option”). The Option shall be effective as of the
Effective Date and shall continue in effect until 5:00 pm Eastern Time on July
10, 2018, subject to extension as provided below (such date and time the “Option
Expiration Time” and the period running between the Effective Date and the
Option Expiration Time, the “Option Period”). Purchaser shall exercise the
Option, if at all, by giving written notice to Seller within the Option Period
stating that the Option is exercised (the “Exercise Notice”). Purchaser may
exercise the Option only as to all of the Property and no partial exercise of
the Option shall be permitted. Purchaser’s exercise of the Option under the
Agreement shall be only effective if Purchaser simultaneously exercises the
option granted to Purchaser pursuant to the Other Option Agreement (as defined
herein) and Purchaser may not exercise the Option without also exercising the
Option granted under the Other Option Agreement. Upon timely exercise of the
Option, Seller shall be obligated to sell, and Purchaser shall be obligated to
purchase the Property for the price and on the terms and conditions set forth in
this Agreement.


SGR/18706585.2
97465975.4 0067129-00001

--------------------------------------------------------------------------------




If the Option is not exercised prior to July 10, 2018, Purchaser may extend the
Option Period to July 17, 2018 with notice and a second option payment to Seller
on or before July 10, 2018 in the amount of $163,050 (the “Second Option
Payment”). If the Option is not exercised prior to July 17, 2018, Purchaser may
further extend the Option Period to August 4, 2018 by notice to Seller prior to
July 17, 2018 and a third option payment delivered to Seller on or before August
1, 2018 in the amount of $112,874 (the “Third Option Payment”). The extension of
the Option Period from July 17, 2018 to August 4, 2018 shall not be effective,
notwithstanding the notice of Purchaser to Seller to extend the Option Period
unless the Third Option Payment is made by on or before August 1, 2018. The
Second Option Payment and the Third Option Payment shall be treated as “Option
Consideration” for all purposes under the Agreement, including being credited
against the Purchase Price at Closing. If Purchaser fails to exercise the Option
within the Option Period, this Agreement will automatically terminate, Seller
will retain the Option Consideration, and Purchaser will have no further right
to acquire the Property.”
b.    Closing. Section 4(a) of the Option Agreement is amended and restated in
its entirety to read as follows:
“If the Option is exercised, the delivery of the funds, documents and
instruments for the consummation of the purchase and sale pursuant hereto
(herein referred to as the “Closing”) shall take place on the date which is ten
(10) business days after the date of the Exercise Notice at 10:00 a.m. Pacific
Time through the escrow services of First American Title Insurance Company, Six
Concourse Parkway, Suite 2000, Atlanta, Georgia 30328 (hereinafter referred to
as “Title Company” and “Escrow Agent”), or on such earlier date and time, and/or
such other location, as may be mutually agreeable to Seller and Purchaser (the
“Closing Date”).”
c.    Conditions of Property; Damage; Condemnation. Sections 8(b)(i), (ii) and
(iii) of the Option Agreement are amended and restated in their entirety to read
as follows:
“(i)    If the amount of such damage (as finally determined pursuant to this
Section 8) does not exceed the Threshold Amount (as hereafter defined) and
Purchaser exercises the Option, or has previously exercised the Option, then
Purchaser shall be required to purchase the Property in accordance with this
Agreement without a reduction of the Purchase Price. The “Threshold Amount” is
(i) if the damage by Casualty occurs on or before July 13, 2018, the sum of
$50,000 or (ii) if the damage by Casualty occurs after July 13, 2018, an amount
equal to the Option Consideration.


2
97465975.4 0067129-00001

--------------------------------------------------------------------------------




(ii)    If the amount of such damage (as finally determined pursuant to this
Section 8) exceeds the Threshold Amount but does not exceed $3,000,000, then, if
Purchaser exercises the Option, or has previously exercised the Option,
Purchaser shall be required to purchase the Property in accordance with this
Agreement, provided that the Purchase Price shall be reduced by an amount equal
to the amount that such damage (as finally determined pursuant to this Section
8) exceeds the Threshold Amount.
(iii)    If the amount of such damage (as finally determined pursuant to this
Section 8) exceeds $3,000,000, then either party may, at its sole option, elect
to cancel this Agreement by delivering written notice to the other party,
whereupon Seller shall promptly return the Option Consideration to Purchaser and
no party hereto shall have any further rights or obligations hereunder (except
as may otherwise be expressly provided herein). If neither party elects to
cancel this Agreement in accordance with the foregoing sentence, and Purchaser
exercises the Option, or has previously exercised the Option, then the parties
will proceed to Closing (subject to the other terms and conditions set forth in
this Agreement) and the Purchase Price shall be reduced at Closing by an amount
equal to the amount by which such damage (as finally determined pursuant to this
Section 8) exceeds the Threshold Amount.”
d.    Purchase Price. The Purchase Price as set forth in Section 2 of the Option
Agreement, and prior to any adjustments thereto under the terms of the Option
Agreement, shall be increased by the amount of the Second Option Payment and the
Third Option Payment, if and to extent applicable.
e.    Amendment of Section 13. Section 13 of the Option Agreement is amended by
changing the words “five (5) days prior to the Closing Date” in line 5 of such
Section to read “five (5) business days prior to the Closing Date.”
2.    Performance, Compliance and No Breach of Seller to Date. Purchaser hereby
affirms that to its knowledge and as of the Effective Date, Seller has timely
performed and complied with each and every term, condition, agreement,
restriction and obligation under the Option Agreement to be performed or
complied with by Seller as of the Effective Date. Purchaser further affirms that
to its knowledge, each and every warranty and representation made by Seller in
the Option Agreement is true and accurate, and Seller has otherwise committed no
breach under the Option Agreement as of the Effective Date.
3.    Title. Sections 5(b), (c) and (d) of the Option Agreement are hereby
amended and restated in their entirety and read as follows:


3
97465975.4 0067129-00001

--------------------------------------------------------------------------------




“(b)     To the extent not previously provided, contemporaneously with Seller’s
execution of this Agreement, Seller will, at Seller’s cost, cause to be
delivered to Purchaser a title insurance commitment, or similar title report
sufficient to allow the Title Company to issue the Basic Title Policy, together
with complete and legible copies of all documentary title exceptions listed or
referred to therein, (the “Title Commitment”) issued by the Title Company.
During the Option Period, Purchaser shall have the right to review Seller’s
title to the Real Property and provide Seller with written notice (the “Title
Objection Notice”) of Purchaser’s objections, if any, to Seller’s title.
Purchaser shall have the right to object to any title matter affecting Seller’s
title to the Real Property; provided, however, that Purchaser shall not object
to (i) the lien of real property taxes not yet due and payable and additional
taxes which may be assessed if the Real Property is disqualified for assessment
as forest or farm land; and (ii) any title matter which does not adversely
affect the use or value of the Property as commercial timberlands or for resale
as timberlands. Failure of Purchaser to provide the Title Objection Notice to
Seller on or before 8:00 am Pacific Time, July 5, 2018, will be deemed an
election by Purchaser to waive any objection to the matters disclosed in such
Title Commitment (in which case all liens, encumbrances, or other defects or
special exceptions to coverage in such Title Commitment will thereafter be
Permitted Encumbrances) and to accept such title as Seller is able to convey
without any reduction in the Purchase Price.
(c)    If Purchaser delivers the Title Objection Notice to Seller on or before
8:00 am Pacific Time, July 5, 2018, Seller shall give written notice to
Purchaser of its response to such objections indicating whether or not Seller
will cure the matters objected to by Purchaser (the “Title Objection Response”);
provided, however, that Seller shall at its sole cost secure the release of any
monetary liens or encumbrances created by Seller and of a definite or
ascertainable amount by Seller’s payment or bonding against the same at or prior
to Closing other than the lien of real property taxes not yet due and payable
and additional taxes which may be assessed if the Real Property is disqualified
for assessment as forest or farm land (“Required Cure Matters”). Any failure of
Seller to deliver a Title Objection Response prior to 10:00 am Pacific Time on
July 9, 2018, shall be deemed an election by Seller not to cure any title
objections raised in Purchaser’s Title Objection Notice. Other than with respect
to Required Cure Matters, if Seller fails to, or elects not to, cure or satisfy
any objections contained in the Title Objection Notice (a “Title Defect”) then
Purchaser’s exercise of the Option shall be deemed Purchaser’s waiver of such
Title Defect(s) and Purchaser will be required to close the sale without regard
to said Title Defect(s) and without an adjustment to the Purchase Price (in
which event such Title Defect(s) shall become Permitted Encumbrances for all
purposes).


4
97465975.4 0067129-00001

--------------------------------------------------------------------------------






In the event that Seller delivers the Title Objection Response indicating that
Seller will cure some or all of the Title Defects, Seller shall cure such Title
Defects prior to Closing and, Seller, in its sole discretion, may extend the
Closing Date for so many days as Seller may elect in order to cure such Title
Defects, but in no event shall the aggregate number of days of extension exceed
thirty (30) calendar days.


(d)    If Purchaser timely exercises the Option, within three (3) days following
Purchaser’s receipt of any update to the Title Commitment issued after July 4,
2018, disclosing any title matter which first appears in said updated Title
Commitment or Purchaser’s receipt of notice of any unrecorded encumbrance
affecting Seller’s title to the Real Property which comes into existence after
July 4, 2016 (as applicable, an “Update”), in each case other than (i) any
Pre-Closing Easements permitted under Section 5(e) below, (ii) any matter which
has become a Permitted Encumbrance pursuant to Section 5(b) or 5(c) above, (iii)
any title matter which does not adversely affect the use or value of the
Property as commercial timberlands or for resale as timberlands, and (iv) the
lien of real property taxes not yet due and payable and additional taxes which
may be assessed if the Real Property is disqualified for assessment as forest or
farm land, Purchaser shall have the right to notify Seller in writing of
Purchaser’s objection to such new matter (a “Supplemental Title Objection
Notice”). Failure of Purchaser to provide Seller with a Supplemental Title
Objection Notice within such 3-day period will be deemed an election by
Purchaser to waive any objection to the additional matters disclosed in such
Update (in which case all liens, encumbrances, or other defects or special
exceptions to coverage in such Update will thereafter be Permitted Encumbrances)
and to accept such title as Seller is able to convey without any reduction in
the Purchase Price. If Purchaser delivers a Supplemental Title Objection Notice
to Seller within such 3-day period (the “Supplemental Response Period”), Seller
shall give written notice to Purchaser of its response to such objections within
three (3) days after Seller’s receipt of Purchaser’s notice indicating whether
Seller will cure the matters objected to by Purchaser (a “Supplemental Title
Objection Response”); provided, however, that Seller shall at its sole cost
secure the release of any Required Cure Matters appearing in the Update. Any
failure of Seller to deliver a Supplemental Title Objection Response within the
Supplemental Response Period shall be deemed an election by Seller not to cure
any title objections raised in Purchaser’s Supplemental Title Objection Notice.
Other than with respect to Required Cure Matters, if Seller fails to, or elects
not to, cure or satisfy any objections contained in the Supplemental Title
Objection Notice (other than matters described in clauses (1) thru (4) of the
first sentence of this Section 5(d) then Purchaser shall, as its sole


5
97465975.4 0067129-00001

--------------------------------------------------------------------------------




and exclusive remedy, elect either to: (i) waive such objection and close the
sale without an adjustment to the Purchase Price (in which event the matters set
forth in the Supplemental Title Objection Notice shall become Permitted
Encumbrances for all purposes); or (ii) to terminate this Agreement and receive
a refund of the Option Consideration by notice to Seller within 3 days of the
end of the Supplemental Response Period. Failure of Purchaser to give a notice
of termination within 3 days after the end of the Supplement Response Period
shall be deemed an election to proceed under clause (ii) of the previous
sentence.


In the event that Seller delivers the Supplemental Title Objection Response
indicating that Seller will cure some or all of the matters set forth in the
Supplemental Title Objection Notice, Seller shall cure such matters prior to
Closing and, Seller, in its sole discretion, may extend the Closing Date for so
many days as Seller may elect in order to cure such matters, but in no event
shall the aggregate number of days of extension exceed thirty (30) calendar
days.”
4.    Effect of Amendment. Except as expressly modified by this First Amendment,
the Option Agreement remains in full force and effect, and is hereby ratified
and confirmed.
5.    Counterparts. This First Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which
counterparts together shall constitute the same instrument which may be
sufficiently evidenced by one counterpart. Execution of this First Amendment at
different times and places by the parties shall not affect the validity thereof
so long as all the parties hereto execute a counterpart of this First Amendment.
The parties agree that delivery by electronic means of a signed counterpart of
this First Amendment will be deemed the same as delivery of the original
counterpart. Upon request of the other party, a party delivering an electronic
counterpart of this First Amendment will provide to the requesting party a
signed original of this First Amendment.
6.    [Signatures commence on following page]


6
97465975.4 0067129-00001

--------------------------------------------------------------------------------


Exhibit 10.42




IN WITNESS WHEREOF, this First Amendment has been executed by the parties on the
dates set forth below with the intent that this First Amendment be effective
between the parties as of the date first set forth above.






 
SELLER:


LRT IV LLC, a Delaware limited liability company




By:   /s/ Charles L. VanOver   
      Name: Charles L. VanOver   
      Title: Vice President       







[Signature Page to First Amendment to Option Agreement - LRT IV]

--------------------------------------------------------------------------------

Exhibit 10.42








Date of Purchaser’s Execution:




      June 29, 2018


 


PURCHASER:


CATCHMARK TIMBER TRUST, INC., a Maryland corporation




By: /s/ Brian M. Davis       (SEAL)
Name: Brian M. Davis       
Title:    CFO            













[Signature Page to First Amendment to Option Agreement - LRT IV]